DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed January 5, 2022 has been entered. No new matter has been added.
Claims 1, 4 – 8 remain pending in the application and have been fully considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 – 5, 7 – 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batzill et al. (US 2004/0123816).
Regarding Claim 1:
Batzill et al. teaches an engine cooling apparatus configured to circulate cooling water between an engine and a radiator, wherein a cylinder is provided on an upper part of a crankcase in the engine and the radiator is configured to radiate heat of the cooling water that has passed through the engine, the engine cooling apparatus comprising: a water pump (16) configured to eject cooling water toward the engine; and a thermostat (20, 34) configured to send cooling water to the radiator in response to a cooling water temperature (paragraph 0021), wherein the water pump is attached to the crankcase from an outside in a vehicle width direction (Figs 1 – 2), the thermostat is attached to the water pump from an inside in the vehicle width direction (Fig 2), and the thermostat overlaps the crankcase in a front view of the engine (Figs 2 – 7); the water pump includes an impeller (10) configured to pump cooling water, and the thermostat is positioned inside the impeller in the vehicle width direction (Figs 2 and 7); the radiator is positioned in front of the cylinder, and the thermostat is positioned above the impeller and between the radiator and the impeller (Figs 2 – 7, paragraph 0021).
	Regarding Claim 4:
Batzill et al. teaches the water pump includes a water pump case in which one surface thereof is opened and a water pump cover that covers an opening of the water pump case, and the water pump case is attached to the crankcase, and a part of the water pump cover protrudes in a direction perpendicular to the 
	Regarding Claim 5:
Batzill et al. teaches a thermostat cover that covers a housing chamber of the thermostat and is attached to the thermostat case, a pipe (via 10, 12) for pipe joint is formed at the thermostat cover, wherein an inclination of the pipe is parallel to an inclination of an exhaust pipe extending downward from the cylinder, and a tip end of the pipe is directed to an outside in the vehicle width direction (Figs 2 – 7).
	Regarding Claim 7:
Batzill et al. teaches the water pump includes a water pump case (12), the water pump case is provided with an ejection port (via 14) through which the cooling water is fed into the crank case, and the ejection port and the thermostat are arranged in the front-rear direction of the engine at substantially the same height (Fig 2).
	Regarding Claim 8:
Batzill et al. teaches a thermostat cover (34 provides a cover on the thermostat) that covers a housing chamber of the thermostat and is attached (Figs 2 shows the thermostat connecting to the pump via bottom 18) to the water pump from the inside in the vehicle width direction, and an outlet pipe (via 44 and 46)  that returns from the radiator to the water pump is connected to the thermostat cover, wherein the ejection port is disposed at a rear side of the thermostat cover in a side view of the engine (Fig 2 - 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batzill et al. (US 2004/0123816) and in view of Miura et al. (US 2014/0345548).
Regarding Claim 6:

However, Miura et al. teaches an oil cooler pipe (74) extending from an oil cooler (56) is connected to the water pump from below the engine, and a bypass pipe (74a) that bypasses the radiator is connected to the water pump from behind the engine.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the coolant from the pump under various engine conditions to improve thermal efficiency.

Response to Arguments
Applicant's arguments filed January 5, 2022 have been fully considered but they are not persuasive. 
On Page 4 of the Remarks, the Applicant argues that Batzill fails to disclose the thermostat is attached to the water pump from an inside of the vehicle width direction. The Examiner disagrees and maintains the rejection because Fig 2 of Batzill shows the thermostat 20 is inserted into flow chamber 16, and flow chamber 16 is attached to the pump 6 inside the vehicle width direction. Fig 7 of Batzill further shows this connection.
On Page 4 of the Remarks, the Applicant argues that Batzill fails to disclose the radiator is positioned in front of the cylinder and the thermostat is positioned above the impeller and between the radiator and the impeller. The Examiner disagrees and maintains the rejection because Batzill describes in paragraph 0018 that connection part 46 of the thermostat leads to a radiator, and from Fig 2, the thermostat is placed on a side of the engine which would infer the placement of the radiator and subsequent location of the thermostat relative to the impeller.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747